COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE: ERIC FLORES,


Relator.
 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00181-CV
 
AN ORIGINAL PROCEEDING 
IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Mike Herrera,
Judge of the 383rd Judicial District Court reset a modification hearing and appoint an attorney to
represent him in the underlying child support and custody modification suit.  Mandamus will lie
only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.
1992)(orig. proceeding).  Additionally, there must be no other adequate remedy at law.  Id. at
840.  Based on the petition and record before us, Mr. Flores has failed to demonstrate he is
entitled to mandamus relief.  See Tex.R.App.P. 52.8.


June 12, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.